PER CURIAM.
Eric 0. Williams appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm as to Williams’ first claim without comment. Williams’ second claim cannot be raised in a rule 3.800(a) motion. See State v. Mancino, 705 So.2d 1379 (Fla.1998). We therefore affirm as to it without prejudice to any right Williams might have to raise it in a timely filed rule 3.850 motion.
Affirmed.
BLUE, C.J., and CASANUEVA and DAVIS, JJ., Concur.